      Case: 3:20-cv-00679-wmc Document #: 28 Filed: 08/20/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT                                                  DOC NO
               FOR THE WESTERN DISTRICT OF WISCONSIN                                               1?EC"0/F11 ED .,
                                                      1.4,001.1.1...11.1•4•110•••••••••1111M,

DANIEL A. SCHILLINGER,
                 Petitioner                                                                     2021 AUG 20 AM11100
                                                                        JITER OFTENEE:R.
                                                     Case No. 20-cv(ittEl?Kwlii
                                                                              iSor CfAIRT

C/O RANDY STARKEY,JOSH KILEY
SGT.RICHARD MATT.
                   Respondent.


                         NOTICE OF APPEAL
        TO THE US COURT OF APPEALS FOR THE SEVENTH CIRCUIT




   Notice is hereby given that Daniel A. Schillinger, the

petitioner, hereby appeals to the united States Court "of Appeals

for the Seventh Circuit from the final judgment entered in this

action on July 27, 2021. .(This Court denied relief)




                                            Respectfully Sub itted

                                                          (7
                                         rue A. Schif Inger 0135'0
                                       Racine Correctional Institution
                                       P.O. Box 900 Walworth
                                       Sturtevant,WI 53177
                                       Petitioner

 certificate of service
    undersigned hereby certifies that a copy of the foregoing was
mailed, postage prepaid, this    1-7     day of                                          2021

to the Attorney Geneva', Josh Kaul, Wis Dept. f Justice
